Citation Nr: 0612144	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  96-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active military service from July 1943 
to February 1945. He died in April 1995. The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

A hearing was held before a Veterans Law Judge (VLJ) sitting 
at Washington, D.C. in March 2004.  A transcript of this 
hearing has been associated with the claims file as part of 
the evidence of record.  The VLJ who presided at this hearing 
is no longer associated with the Board.  The appellant was 
advised of this by letter dated in February 2006 and of her 
right to have another hearing conducted by a VLJ making the 
final determination in this case.  The appellant was further 
advised that if she did not respond to this letter within 30 
days the Board will assume that she did not want an 
additional hearing.  No response was received from the 
appellant.   

This case was previously before the Board and, in September 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.




FINDINGS OF FACT

1.  The veteran died in April 1995 due to lymphocytic 
lymphoma with brain metastasis; diabetes mellitus was a 
significant condition contributing to death.

2.  Lymphocytic lymphoma and/or diabetes mellitus was not 
manifested in service or within the first post service year 
nor are these disorders attributable to medication prescribed 
for service-connected disorders.

3.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected skin disorders played a 
material role in his death; rendered him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hastened his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In the present case. the 
appellant's claim was received in June 1995, and the initial 
rating action  denying service connection for the cause of 
the veteran's death was issued in July 1995, years before 
enactment of VCAA.  Thereafter, notice letters dated in 
December 2003 and October 2004 satisfied VCAA requirements.   
The VCAA letters specifically informed her of what VA would 
do and what she should do in support of the claim, where to 
send the evidence, and what she should do if she had 
questions or needed assistance.  She was, for the most part, 
informed to submit everything she had with regard to her 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant's 
claims preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame.     

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all elements of 
a claim.  See Dingess v. Nicholson, No 01-1917 (U.S. Vet. 
App. March 3, 2006) (Hartman, No. 02-1506).  However, in the 
instant case, as the appellant's claim is being denied, no 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the appellant.  
As set forth herein, no additional notice or development is 
indicated in the veteran's claim.  Therefore, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

VA has also satisfied its duty to assist the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Specifically, VA has associated with the 
claims folder the veteran's service medical records, VA 
treatment records, statements from the veteran's private 
physicians as well as several VA examination reports.  The 
appellant has not identified any additional evidence 
pertinent to her claim, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death. For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding a service-connected condition 
was of such severity as to have a material influence in 
accelerating death. In this situation, however, it would not 
generally, reasonably hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself a progressive or debilitating nature. 
38 C.F.R. § 3.312(c)(3)(4); Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence , consisting of VA medical records relative to the 
veteran's hospitalization at the East Orange VA Medical 
Center in April 1995; reports of VA examinations conducted in 
January 1981 and May 1982; the veteran's Certificate of 
Death; VA medical opinions dated in January 1998 and June 
2005; letters from the veteran's private physician's to 
include a letter from Dr. P.S. dated in August 1995 and a 
letter from  Dr. J.C. dated in September 1995; the 
appellant's contentions; and the transcript of the hearing 
conducted in March 2004.  For the purpose of reviewing the 
medical history of the veteran's service-connected disorders, 
see 38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims, such as 
service medical records, VA examinations conducted between 
February 1947 and November 1957, and records of treatment by 
his private physicians.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the entire evidentiary 
record.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show.

At the outset, it is important to note that service medical 
records include absolutely no evidence of lymphocytic 
lymphoma with brain metastasis or diabetes mellitus, nor were 
these disorders identified within one year after separation 
from service.  The appellant has not contended otherwise.  
The appellant argues, and the appellant's daughter has 
testified, that steroids used to treat the veteran's service-
connected furunculosis impaired his immune system and 
ultimately caused the Board notes that the veteran was 
service-connected for fungus of the feet.

In support of her claim, the appellant has obtained several 
private medical statements from former physicians of the 
veteran.  P.S.S., D.O. stated in an August 1995 letter that 
the ongoing use (and overdoses) of steroids to treat the 
veteran's service-connected skin disorder were a contributing 
factor to the development of diabetes mellitus, resulting in 
the onset of the lymphoma which caused his death.  In a 
September 1995 statement, J.F.C., M.D., an oncologist, stated 
that, "there can be a connection between long term steroid 
use and lymphoma, and this could very well have happened in 
[the veteran's] case, especially in view of the fact that his 
lymphoma was of a follicular variety."

In January 1998, the case was referred to a VA oncologist.  
Following his review of the record, the physician indicated 
that, "Steroids are not known to cause cancers.  Steroids 
are used as therapy for lymphomas."  He further opined that 
the form of lymphoma afflicting the veteran was a non 
Hodgkin's lymphomas seen in elderly patients, and not known 
to be caused by steroids.  Finally, steroid treatment was not 
known to be associated with the development of brain masses.

In March 2004, the daughter of the veteran and the appellant 
testified on behalf of her mother at a Travel Board hearing.  
She related that her father was a big, strong man, who 
suffered from a skin disorder which was treated with numerous 
medications, including steroids.  She recalled how her mother 
took care of her father.  She stated that the overuse of 
steroids for the service connected skin disorder caused the 
lymphoma and diabetes mellitus.

In June 2005, the file was reviewed by a oncologist.  Based 
on a review of the record, the physician concluded that the 
use of corticosteroids as treatment for the service-connected 
skin disorder less likely as not caused the diabetes 
mellitus.  It was not likely that the diabetes mellitus 
caused the lymphoma.  Finally, it was not likely that the 
diabetes mellitus caused or contributed to the veteran's 
death.

Although the appellant believes that there is a relationship 
between the veteran's service-connected skin disorder and the 
disease process responsible for his death, she is not shown 
to be medically qualified to offer statements or opinions on 
this matter. Therefore, while offered in good faith, her 
opinion and assertions cannot be considered competent medical 
evidence and, as such, are insufficient to establish a nexus 
linking the veteran's death and his service-connected 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With respect to medical opinions proffered in support of the 
appellant's contention, it is noted that Dr. P.S. provided no 
rationale for these conclusions using the facts applicable in 
the veteran's case.  Thus, his opinion is of minimal 
probative value.  In essence, Dr. P.S.'s statements are 
unsupported by the contemporaneous objective medical evidence 
documenting any extensive use of steroid medications for 
either of the veteran's service-connected skin disorders 
prior to his death.   Here, a review of evidence, show his 
service-connected furunculosis was quiescent on VA 
examinations in January 1981 and May 1982.  Eczematoid 
dermatitis, a non-service connected skin disorder, was 
furthermore reflected on these examinations as the skin 
condition for which the veteran was being primarily treated.  
This is further evidenced by a statement dated in November 
1980 by a private physician, Dr. S.F., who noted that he had 
been treating the veteran since 1962 for severe atopic eczema 
with cortizone injections and local cortizone ointments.  
Significantly, Dr. F. made no mention of any treatment for 
the veteran's service-connected skin disorders.   

Dr. J.C. in a September 1995 statement has also noted that 
the veteran was under treatment with steroids for skin 
lesions by a dermatologist and opined that there could be a 
connection between long term steroid use and lymphoma and 
this "could very well have happened in" the veteran's case.  
However, the Board again points out that such treatment is 
not shown by the evidence to have involved the veteran's 
service-connected skin disorder.  Furthermore, this opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible that the veteran's 
lymphoma resulted from steroid use. Such speculation is not 
legally sufficient to establish service connection, 
particularly when there is no positive evidence to support 
either incurrence or continuity of steroid treatment, as 
contended by the appellant, for the veteran's service-
connected furunculosis. See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In contrast to the above opinions, a VA reviewing oncologist 
in January 1998 has stated that steroids are not known to 
cause cancer, adding that steroids are used as a therapy for 
cancer.  He also stated that small lymphocytic lymphoma is a 
non Hodgkin's lymphoma seen in elderly patients and not known 
to be caused by steroids.  Following a review of the 
veteran's claims file in June 2005, this same physician 
opined that it was unlikely that the use of corticosteroids 
caused the veteran's diabetes mellitus or that the veteran's 
diabetes mellitus aggravated his lymphoma.  He further opined 
that it was not likely that the veteran's diabetes 
contributed to his death.  The Board finds that the opinions 
of the VA reviewing physician are more probative in this 
matter as this physician, as opposed to Dr. S, a Doctor of 
Osteopathy is a specialist in hematology/oncology.  
Furthermore these opinions are unequivocal and based on a 
review of the veteran's claims file.    

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injury 
sustained in service without a review of service medical 
records is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

In this regard, the clear weight of the credible, probative 
evidence fails to show that the disease process identified as 
implicated in the veteran's death, had its onset in service 
or was in any way attributable to service to include 
treatment for a service-connected skin disability.  
Accordingly, service connection for the cause of the 
veteran's death is therefore not warranted.  Because the 
evidence is not evenly balanced the rule affording the claim 
the benefit of the doubt does not apply.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).
 

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


